chapman glen limited petitioner v commissioner of internal revenue respondent docket nos 29527-07l filed date in p was a foreign_insurance_company that elected under sec_953 to be treated as a domestic corpora- tion for u s federal_income_tax purposes g signed the elec- tion in g’s reported capacity as p’s secretary p also applied for and was granted tax-exempt status as an insurance com- pany effective date for p filed a form_990 return of organization exempt from income_tax that was not signed by one of p’s officers in three years after p consented to r’s revocation of p’s tax-exempt status effective date r determined that p’s election was termi- nated in because p was not an insurance_company in that year and p was therefore deemed under sec_354 sec_367 and sec_953 to have sold its assets on date in a taxable transaction p’s primary asset on date was its investment in a disregarded_entity e that owned var- ious pieces of real_property held the three-year period of limitations under sec_6501 remains open as to because p’s form_990 was not a valid_return in that it was not signed by one of p’s corporate officers held further p properly elected under sec_953 to be treated as a domestic_corporation and the termination of that election in resulted in p’s making a taxable_exchange under sec_354 sec_367 and sec_953 during a one-day taxable_year commencing and ending on date held further e’s real_property is included in that taxable_exchange and the fair_market_value of the real_property is determined held verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner further p’s gross_income does not include amounts that r determined were insurance premiums and r may not for the first time in r’s posttrial opening brief recharacterize the premiums as a different type of taxable_income vicken abajian and gary michael slavett for petitioner najah j shariff james c hughes and michael k park for respondent wherry judge these cases are consolidated for purposes of trial briefing and opinion petitioner petitioned the court in docket no 29527-07l to review the internal_revenue_service irs office of appeals’ determination sustaining respondent’s proposed levy on petitioner’s property to collect dollar_figure in additions to tax for the additions to tax relate to respondent’s determination that petitioner failed to timely file forms return of organization exempt from income_tax and 990-t exempt_organization business income_tax return and proxy tax under sec_6033 for and failed to timely pay the related tax the parties’ only dispute remaining from this petition is a computational adjustment that turns on the amount of the deficiency for petitioner petitioned the court in docket no to redetermine respondent’s determination of the following defi- ciencies and additions to tax under sec_6655 taxable_year deficiency jan 1-date jan 2-date dollar_figure big_number big_number big_number addition_to_tax sec_6655 -0- -0- dollar_figure big_number respondent alleged in an amendment to answer that the fair_market_value of real_property underlying the deficiency for the one-day taxable_year was dollar_figure instead of dollar_figure as determined in the notice_of_deficiency and that the deficiency for that year is therefore dollar_figure unless otherwise indicated section references are to the internal rev- enue code of as amended and in effect for the applicable years code rule references are to the tax_court rules_of_practice and proce- dure and dollar amounts are rounded to the nearest dollar verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports instead of dollar_figure respondent asserts in respondent’s opening brief that recent concessions put the applicable_value of the real_property at dollar_figure petitioner argues that the fair_market_value of the real_property is dollar_figure following concessions including petitioner’s concessions that it is not an insurance_company and that it does not qualify as a tax-exempt_organization under sec_501 as of date we are left to decide the following issues whether respondent issued the deficiency_notice to peti- tioner before the three-year period of limitations of sec_6501 expired as to whether petitioner properly elected to be treated as a domestic_corporation under sec_953 whether the subsequent termination of petitioner’s sec_953 election resulted in a taxable_exchange under sec_354 sec_367 and sec_953 during the one-day taxable_year in whether the real_property that enniss family realty i l l c efr owned was included in that taxable_exchange whether the fair_market_value of the real_property at the time of the exchange on date valuation_date was dollar_figure as respondent asserts and whether petitioner’s gross_income for the respective tax- able years includes insurance premiums of dollar_figure dollar_figure dollar_figure and dollar_figure findings_of_fact i preliminaries the parties submitted stipulated facts and exhibits we incorporate the stipulated facts and exhibits herein peti- most currently on the basis of certain concessions that respondent made after his amendment to answer respondent alleged in his pretrial memorandum that the deficiency for the one-day taxable_year is dollar_figure petitioner objected on grounds of relevancy to the admission into evi- dence of exhibits 45-j 46-j and 47-j the court reserved ruling on those objections at trial we now overrule the objections and admit the ex- hibits into evidence see fed r evid stating that evidence is rel- evant if it tends to make the existence of any fact or consequence more or less probable verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner tioner’s principal office was in lakeside california when its petitions were filed petitioner was formed in the british virgin islands as a private international business_company on date it filed forms for and as well as for earlier years later in date petitioner submitted forms 1120-f u s income_tax return of a foreign cor- poration for and to the irs the irs did not accept those forms 1120-f ii petitioner a background petitioner was formed primarily to operate as an insurance including captive insurance and reinsurance company and to own develop and deal in real_property securities and personal_property on date its initial director resolved that all of petitioner’s stock be issued to caesar cavaricci and that adam devone and bruce molnar be appointed as petitioner’s directors the initial director also resolved that its contemporaneously tendered resignation as petitioner’s initial director was accepted b sec_953 election on or about date petitioner delivered to the irs a foreign_insurance_company election under sec_953 sec_953 election stating that petitioner was electing under sec_953 to be treated as a domestic cor- poration for u s tax purposes effective the first day of peti- tioner’s taxable_year commencing date deanna s gilpin signed the election on date in her reported capacity as petitioner’s secretary and under penalty of perjury that the statements therein were true and complete to the best of her knowledge and belief on or about date petitioner submitted to the irs a form_2848 power_of_attorney and declaration of representative designating mr molnar mr cavaricci and david b liptz an associate of mr molnar’s as petitioner’s authorized rep- resentatives regarding the sec_953 election and other stated matters as each applied to petitioner’s federal_income_tax for through verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports iii enniss family a family members the enniss family as relevant here has eight members arnold reid enniss reid enniss and his wife now deceased delpha enniss are two of the members their children are the other six members the children’s names are chad enniss wade enniss blake enniss carolyn sandoval kelly kufa and eric enniss b enniss family business the enniss family has owned and operated a sand mine or quarry through various entities for over five decades the related business mines or dredges sand topsoil and other dirt products collectively sand mainly if not solely from riverbeds and markets and sells the mined sand the enniss family also for many years has through various entities owned and operated a general engineering and general building contracting business and a steel fabrication and erection construction trucking demolition and grading busi- ness each member of the enniss family is involved in the family businesses the enniss family began operating the sand mine in the early 1970s through their controlled_corporation enniss enterprises inc in enniss enterprises inc applied for a major use permit mup with respect to the sand mine the sand mine was in lakeside and a significant portion of the property was on the san vicente creek riverplain on date the san diego county planning and environ- mental review board approved the mup allowing enniss enterprises inc for a 15-year period to conduct a mining operation that excavated and removed million cubic yards of sand and gravel and conducted related screening eventually from date through the sand mine business was owned and operated by enniss inc another entity that the enniss family controlled as discussed below the enniss family through their various entities excavated approximately approximately big_number tons of sand one cubic yard of sand generally weigh sec_11 tons verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner big_number cubic yards from the sand mine from to iv lawsuit in date an employee of the enniss family busi- ness was seriously injured while at work and he sued some or all of the enniss family members both personally and through their business the enniss family retained various attorneys to defend them in the lawsuit and to structure the family’s finances to protect their assets the enniss family asked earl husted an attorney for advice on asset protec- tion and estate_planning mr husted recommended that the enniss family contact another attorney fred turner and mr molnar a certified_public_accountant c p a mr turner and mr molnar coowned a business in orange county california named global advisors v petitioner’s application_for tax exemption on date petitioner filed with the irs a form_1024 application_for recognition of exemption under sec- tion a seeking tax-exempt status under sec_501 as a tax-exempt_insurance_company the applica- tion stated that petitioner was a licensed property and cas- ualty insurance_company which had entered into reinsurance contracts and anticipated continuing that line_of_business the parties stipulated that exhibit 74-j contains the mining operation annual reports for enniss enterprises inc enniss inc and commercial conservancy number one another enniss family controlled_entity d b a enniss enterprises for through and through re- spondent in his opening brief cited this exhibit and proposed that the court find that approximately big_number tons of sand were excavated be- tween and petitioner in its answering brief admitted this pro- posed finding we find in exhibit 74-j however that the first annual re- port while signed in actually reports sand that was excavated in and this sand is included in the big_number tons we therefore find contrary to the stipulation that the sand was excavated between and see 139_tc_67 ndollar_figure stating that where justice requires the court may disregard a stipulation which is clearly contrary to the record we also note that the annual report for lists a number that appears to be big_number but could be big_number respondent in his proposed finding of fact has reflected that number as big_number and we do the same given petitioner’s agreement with respondent’s proposed finding verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports the application stated that petitioner did not insure related parties or reinsure any related-party insurance the applica- tion listed mr cavaricci as petitioner’s president and director and vince ambrose as petitioner’s secretary and director on or about date petitioner sub- mitted to the irs a form_2848 authorizing mr molnar as a c p a mr cavaricci as an officer of petitioner and ms gilpin as a full-time_employee of petitioner to represent petitioner as to the application and to petitioner’s forms as each related to petitioner’s federal_income_tax for through on date the irs through the chief of exempt_organizations technical branch notified peti- tioner by letter that the irs had considered the application and determined solely on the basis of the information fur- nished therewith that petitioner was tax exempt as an organization described in sec_501 effective date the irs noted in the letter that petitioner had filed its sec_953 election petitioner subsequently filed its forms for and consistent with the status of a domestic tax-exempt_entity for federal tax pur- poses vi enniss family’s asset protection and estate_planning strategies during or before mr turner and mr molnar met with the enniss family at the family’s office in lakeside the attendees discussed the previously mentioned lawsuit which was then pending the enniss family’s business operations and the possible benefits of a captive_insurance_company mr turner and mr molnar suggested that the enniss family consider using a captive insurance arrangement to protect as the court explained in hosp corp of am v commissioner t c memo the insurance laws of some states provide for a category of limited purpose insurance_companies popularly called captive insurance compa- nies or captive insurers captive_insurance_company statutes generally apply to companies that insure on a direct basis only the risks of compa- nies related by ownership to the insurer because pure captive insurance_companies typically are formed for the purpose of insuring the risks of related companies the function of risk selection in essence is attained at the onset verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner their assets later that year the enniss family decided to avail themselves of the proffered benefits of a captive insur- ance company global advisors recommended that the enniss family purchase petitioner an already-existing captive insur- ance company that the then owner wanted to sell in order to avoid the costs of forming a new entity and to save money on the venture petitioner’s stock was then wholly owned by mr cavaricci vii enniss family purchases petitioner through bc invest- ments l l c from august through date the enniss family caused a series of transactions to be consummated to effect the family’s purchase of all petitioner stock from mr cavaricci through the transactions petitioner first relin- quished all of its assets and liabilities and then mr cavaricci sold his petitioner stock to bc investments l l c for dollar_figure at that time each member of the enniss family owned a interest in bc investments l l c and the irs had issued the enniss family a federal identification_number for the company bc investments l l c continued to be petitioner’s sole owner through bc investments l l c did not file a form_1065 u s return of partnership income or a form_1120 u s_corporation income_tax return for any of the year sec_2001 through the parties have stipulated that exhibit 21-j is a stock purchase agreement between mr cavaricci and bc investments l l c dated de- cember and that exhibit 23-j is a copy of the form_990 that pe- titioner filed for the former exhibit states that bc investments l l c is a nevis limited_liability_company and the latter exhibit states that bc investments l l c is a california general_partnership the par- ties also have stipulated that petitioner has not stipulated that bc invest- ments l l c is either a nevis limited_liability_company or a california general_partnership the record fails to indicate whether bc investments l l c is a nevis limited_liability_company a california general partner- ship or something else and we need not and do not make a finding as to that matter verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports viii enniss inc and efr a overview mr turner and mr molnar wanted to establish an entity eventually enniss inc to operate the enniss family’s gen- eral engineering and general building contracting business and another entity eventually efr to hold the enniss fam- ily’s real_property mr turner and mr molnar wanted peti- tioner to provide insurance coverage for enniss inc and for efr b efr background effective date the enniss family formed efr as a california limited_liability_company to hold and to manage their real_property incident to this formation each enniss family_member contributed dollar_figure to efr in exchange for a interest in efr each enniss family_member later transferred his or her real_property to efr from through efr owned various pieces of real_property and operated primarily as a real_property management company reid enniss was efr’s general manager and members of the enniss family performed in the united_states activities related to the management of efr’s real properties efr did not file a form_1065 or a form_1120 for any of the year sec_2001 through transfers on or about date the enniss family contrib- uted their membership interests in efr to bc investments l l c bc investments l l c then contributed those interests to petitioner as of date petitioner owned efr as a disregarded_entity for federal tax pur- poses petitioner has treated efr as its wholly owned dis- regarded entity since date while ms sandoval testified that she never transferred her member- ship interest in efr to bc investments l l c that testimony is dis- proved by the credible_evidence in the record see sec_301_7701-1 providing that certain organizations that have a single owner can choose to be recognized or disregarded as entities separate from their owners b providing that a domestic verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner specific real_property holdings during and efr owned the following nine groups of property as identified by eichel inc real_estate analysis and appraisers with the following corresponding parcels property group parcel parcel no approximate acreage zoning 1-sand mine 2-rock quarry 3-vacant in- dustrial land 4-vacant in- dustrial land 5-vacant mul- tifamily site a lot b lot c lot d lot e lot f highway g lot h i lot j lot k lot l lot m lot n lot o graves p q a70 a70 a70 a70 m58 m58 m58 m58 m58 m58 a70 m58 a70 m58 m58 m58 hl hl hl dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure entity is disregarded as an entity separate from its owner if it has a sin- gle owner and does not elect otherwise proced admin regs for part of this time efr also owned lot parcel no in addition to the listed parcels that 08-acre parcel was sold on oc- tober for dollar_figure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports property group parcel parcel no approximate acreage zoning 6-single-fam- ily dwelling 7-single-fam- ily dwelling 8-vacant sin- gle-family lots 9-vacant resi- dential site r lot dollar_figure a70 s via viejas a70 t utah u utah r r dollar_figure dollar_figure dollar_figure v ramona dollar_figure a72 a70 zoning allows limited agricultural and commercial uses related to agricultural or civic uses m58 zoning reflects high-impact industrial use eg steel fabrication and contrac- tors’ yards and vacant land with m58 zoning provides an additional advantage to certain businesses in that it allows for unenclosed commercial and industrial uses having poten- tial nuisance characteristics hl zoning allows for limited residential development description of properties a property group property group is the enniss family’s sand mine plant at the corner of vigilante road and moreno avenue as of the valuation_date parcels a through d were used to mine sand and topsoil and parcel e which had a few small buildings on it was used primarily as the sand mine’s business office and for storage the highest_and_best_use of property group as of the valuation_date was continued mining of the prop- erty’s mineral resources the highest_and_best_use for the property after the mineral resources are depleted is indus- trial development or outdoor storage b property group property group is vacant land north of vigilante road on state highway this property’s use is limited to source material for a rock quarry operation the parties agree that verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner the fair_market_value of property group as of the valuation_date was dollar_figure c property group sec_3 and property group sec_3 and which the parties refer to as the vigilante industrial lots are vacant industrial lots across the street from each other on vigilante road between prop- erty group and state highway the eight underlying parcels are irregular in shape they are accessible by way of vigilante road and they have available water sewer and electricity service as of the valuation_date property group sec_3 and were used for open surface and minor office buildings the highest_and_best_use for these property groups was industrial usage open storage or outdoor manufacturing d property group property group which the parties refer to as the graves avenue properties is undeveloped rattlesnake mountain hillside land in santee california approximately five miles south of property group sec_3 and property group is located at the terminus of graves avenue the enniss family bought property group for dollar_figure in the previous owner had mined granite on the property leaving a decomposed granite pit with several hundred thou- sand tons of large boulders weighing from to tons each the enniss family purchased property group to resell the boulders for rip rap along the coast of california rip rap is the rock revetment that goes along the beach to dissipate the energy from the ocean so that it does not erode the cliffs the enniss family started marketing the boulders as rip rap during the spring of but a local sheriff ordered them in to stop their activities on property group the property remained idle until when a lawyer for a devel- oper joel faucetta approached the enniss family to buy the property as part of mr faucetta’s efforts to redevelop a sur- rounding area to the west graves avenue was the proposed development’s only access road and mr faucetta wanted property group to access his proposed development santee was backing and spearheading a development of the sur- rounding area for residential use verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports on date efr as optionor and faucetta development co fdc as optionee entered into an option agreement that provided fdc for a term of up to months or if earlier five days after the recordation of the first final subdivision map for the development with the right to pur- chase property group for dollar_figure million fdc paid efr dollar_figure for the option if fdc failed to exercise the option efr had the option agreement provided in part a optionor has offered to grant optionee an option to purchase its fee title interest in approximately acres plus or minus of real_property located in the city of santee county of san diego california on the terms and conditions hereinafter set forth b optionee desires to acquire an option to purchase the property under the terms and conditions hereinafter set forth c optionee understands and agrees that the property will be proc- essed for development entitlements with other adjacent property con- sisting of approximately acres under a joint application_for one mas- ter project now therefore in consideration of the payment of dollar_figure and the mutual promises contained herein the parties agree as follows grant of option optionor hereby grants to optionee or its as- signee the exclusive right and option to purchase the property upon the terms and conditions and for the purchase_price hereinafter set forth exercise of option in the event that optionee or its assignee exer- cises this option such exercise shall be effected by optionee or its as- signee sending written notice to optionor of the intent to exercise the option thereafter optionee shall within three business days of the date of the written notice open an escrow to purchase the property in accordance with the terms provided herein in the event that optionee does not exercise the option provided for herein optionor shall sell to optionee an easement for ingress and egress over the road across the property shown on the approved ten- tative map for the master project in addition optionor shall grant optionee an easement over the land at the entrance of the master project not to exceed one-half acre in order to erect appropriate entry monumentation for the master project in exchange for the purchase of the easement for the road and the easement for entry monumentation of the master project optionee shall improve the access road the entry monumentation area and provide stubbed underground utilities includ- ing sewer water electricity and cable to all the approved lots on the property and pay the sum of two million and no dollars dollar_figure within five business days after the approval of the first final subdivi- sion map for the master project verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner to sell fdc two easements over property group at a total cost of dollar_figure million and fdc had to make certain improve- ments to the property when the option agreement was entered into reid enniss knew that mr faucetta was trying to acquire several surrounding parcels for a larger develop- ment on the valuation_date property group was zoned hillside limited which allowed residential development of approximately seven to nine homes on date fdc notified efr that fdc was exer- cising the option to purchase property group on or before date fdc and efr eventually agreed on date to extend the close of the sale and the escrow until date in exchange for fdc’s agreeing to pay efr an additional dollar_figure the option was ulti- mately assigned to lennar homes a national home builder which purchased property group on date for its sky ranch development project e property group property group is an older single-family dwelling in lakeside the parties agree that the fair_market_value of property group was dollar_figure as of the valuation_date f property group property group is a high-end single-family dwelling in alpine california the parties agree that the fair_market_value of property group was dollar_figure as of the valuation_date g property group property group is two adjacent single-family lots in sandy utah the parties agree that the fair_market_value of property group was dollar_figure as of the valuation_date h property group property group is vacant land in a remote rural_area of northeast san diego county the parties agree that the fair_market_value of property group was dollar_figure as of the valuation_date leases from through efr entered into leasing agree- ments with various third parties for rental of its properties verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports on date efr leased parcels a through d of property group to enniss inc in exchange for a royalty payment of dollar_figure per ton of material processed and sold from those parcels c enniss inc mr husted incorporated enniss inc in the state of cali- fornia on or about date enniss inc is involved in general engineering general building contracting steel fabrication and erection construction trucking demoli- tion and grading and operates the enniss family’s sand mine enniss inc is controlled by the enniss family since date including on the valuation_date enniss inc has operated the sand mine on parcels a through d pursuant to its lease agreement with efr the agreement provided that enniss inc could use the property as its sand mining operation materials division office and maintenance facilities the parties to that lease also entered into a second lease agreement on the same date under which enniss inc used one acre and big_number feet of office space on parcel e as of the valuation_date enniss inc used parcel e as the site for its offices and storage and maintenance sheds as well as a yard area for the stacking and processing of materials ix reclamation plan a background the surface mining and reclamation act of smara cal pub res secs through west supp required that the sand mine have an approved reclamation plan that details how the mine would be reclaimed to a usable condition in a manner that pre- vented or minimized adverse environmental impacts and eliminated residual hazard to the public health and safety the reclamation plan for property group as in effect on the valuation_date generally required that the operator of the sand mine reclaim the sand mine after the mining was com- plete specifically as of that time fill had to be transported to the pits on the property to construct various stable and minimal mining also occurred on parcel e verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner compacted pads the reclamation plan also required that a drainage channel be constructed through the two southern parcels of the site to carry water from the lake to the existing san vicente creek south of the site the smara also required a financial assurance mecha- nism eg a bond or a letter_of_credit to guarantee that the costs associated with reclaiming the land in accordance with the approved reclamation plan would be paid if the mine operator became financially insolvent regardless of the mine operator’s financial condition the land owner is ultimately responsible for the cost of reclamation as of the valuation_date no financial assurance was in place to guarantee that reclamation of property group would occur property group once in the 1990s had a dollar_figure bond but the bond expired before the valuation_date b fill the primary reclamation activity is obtaining fill to refill the mined pits sand mine owners and operators in san diego county sometimes purchase fill especially when the fill is of a specialized material other times the owners and operators receive free fill from construction debris and other off-site sources or charge a dollar_figure to dollar_figure per ton tipping fee to allow companies desiring to dispose_of their fill to dump the fill in the mined pits at the sand mines as of the valuation_date multiple mining enterprises in the san diego area used fill for reclamation purposes many of these enterprises charged tipping fees for accepting the fill development projects in downtown san diego provided a major source of the fill in san diego county and other sites outside of the downtown area did as well additional fill sources in the lakeside area at or around that time included concrete rubble asphalt rubble construction overburden and sand and gravel that was not suitable for processing during and the amount of fill that these areas around the sand mine were capable of generating was projected over five years to comprise between big_number and million cubic yards other reclamation activities included removing equipment and struc- tures revegetation and certain indirect items the costs of these other ac- tivities were relatively minimal in relation to the cost of the fill verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports enniss inc ’s nearby neighbor hanson materials han- son had about two million cubic yards of fill dirt at that time sitting in a large pile on the property the hanson site was near property group but inter alia a big_number foot con- veyor system would have had to be constructed to transport the fill to property group baxter owned a parcel of real_property between property group and the hanson site the owner of property group would need baxter’s consent to build the conveyor on or over baxter’s property baxter was a blasting contractor and stored explosives on its land other parcels of land also were between the hanson site and prop- erty group and the owner of property group also needed the consent of those property owners to build the conveyor on or over their properties the enniss family had no permis- sion from baxter or from any of the other_property owners to run a conveyor over their properties the enniss family however may have then owned the other properties beginning in enniss inc charged companies tipping fees to dump their fill at its sand mine the relevant data underlying the tipping fees that enniss inc received in and is as follows year fill received tons tipping fees collected average tipping fee per ton dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure c lakes property group included a northerly lake as of the valu- ation date no sand remained for permissible excavation in that lake the approved mining depth was generally feet and the northerly lake had been overexcavated to a depth of at least feet and perhaps as deep a sec_75 feet the approved reclamation plan and the mup called for the area to remain a lake although the record is ambiguous chad enniss testified that to con- struct and to operate the proposed conveyor system enniss inc would have needed permission ie an easement or license from hanson bax- ter and possibly a couple of the others there on vigilante road but at that time i think that we owned all of those other parcels of property verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner property group also included a southerly lake as of the valuation_date no sand remained for permissible excavation in the southerly lake the southerly lake had to be filled as part of the reclamation of property group d condition of mine on the valuation_date on the valuation_date property group was in the worst condition it had been in since the enniss family started mining the property few if any conditions of the mup had been met little reclamation had taken place and the prop- erty had been mined out of phase over depth and too close to the road in addition no financial assurance was in place existing roads were not widened new roads were not built and the mines were approximately to feet deep from the surface elevation x ms sandoval ms sandoval was petitioner’s secretary during the subject years she was in charge of filing and signing petitioner’s tax returns xi petitioner’s forms and 990-t a form_990 for petitioner filed its form_990 for on or about date the return lists chad enniss as petitioner’s presi- dent and ms sandoval as petitioner’s secretary the return is signed and dated by ms sandoval and she also printed her name and title secretary next to her signature on the line for those items the return was prepared and also signed by a representative of molnar and associates on behalf of that entity in his or her capacity as the return’s preparer the representative’s signature is illegible the form_990 for reports that efr is a limited_liability_company that petitioner wholly owned the return also reports that efr is a disregarded_entity in addition the return reports that petitioner received tax-exempt insur- ance premium revenue of dollar_figure during verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports b form_990 for petitioner filed its form_990 for on or about date the return lists chad enniss as peti- tioner’s president and ms sandoval as petitioner’s secretary the return was prepared and signed by a representative of molnar and associates on behalf of that entity in his or her capacity as the return’s preparer the representative’s signa- ture is illegible but it appears to be that of the same indi- vidual who signed the form_990 for as its preparer the return was not signed by anyone other than the pre- parer the form_990 for reports that efr is a limited_liability_company that petitioner wholly owns the return also reports that efr is a disregarded_entity the return also reports that petitioner received tax-exempt insurance premiums revenue of dollar_figure during c form_990 for petitioner filed its form_990 for on or about date the return lists chad enniss as peti- tioner’s president and ms sandoval as petitioner’s secretary the return was prepared by j douglass jennings jr on behalf of his professional_corporation and was signed by him in that capacity the return also was signed and dated by ms sandoval in her capacity as petitioner’s secretary and she also printed her name and title secretary under her signature on the line for those items the form_990 for reports that petitioner received tax- exempt insurance premiums revenue of dollar_figure during d form 990-t for petitioner filed its form 990-t for on or about date while petitioner asks the court to find that the signature is that of mr molnar the signature is most likely that of mr liptz verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner xii respondent’s examination a tax-exempt status during or about date the irs through its tax- exempt and government entities division began an exam- ination for petitioner’ sec_2002 and taxable years and most specifically petitioner’s tax-exempt status under sec_501 the irs ultimately determined that petitioner was not an insurance_company and did not qualify as a tax- exempt_organization described in sec_501 as of date petitioner eventually agreed with this determination on date ms sandoval as peti- tioner’s secretary and treasurer signed form 6018-a con- sent to proposed action consenting to the irs’s revocation of petitioner’s tax exemption as of date b income_tax during or around date the irs through its large_and_mid-size_business_division began an examination for petitioner’s income_tax liabilities for and the examination was later expanded to include respondent used substitute for return procedures to deter- mine petitioner’s income_tax_liability for each subject year respondent determined that the termination of petitioner’s sec_953 election caused petitioner to be a taxable cor- poration which sold its assets to a controlled foreign corpora- tion on date which respondent determined was a one-day taxable_year itself respondent bifurcated petitioner’s taxable_year into the one-day taxable_year beginning and ended on date and a second taxable_year consisting of the remainder of for the one-day taxable_year respondent determined peti- tioner’s income_tax_liability in part on the basis of the deemed sale in and of xiii notice_of_deficiency on date respondent issued petitioner the notice_of_deficiency underlying these cases verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports i burden_of_proof opinion with one exception petitioner bears the burden of proving that respondent’s determination of the deficiencies set forth in the deficiency_notice is incorrect see rule a 290_us_111 816_f2d_493 9th cir aff ’g in part rev’g in part on an issue not relevant here tcmemo_1985_378 sec_7491 sometimes shifts to the commissioner part or all of the burden_of_proof where the taxpayer introduces cred- ible evidence of a factual matter but that section does not apply where a taxpayer fails to satisfy the related require- ments see eg sec_7491 b and c petitioner has failed to establish that it meets all of those require- ments the single exception is that respondent bears the burden_of_proof as to the fair_market_value of the real_property underlying the deficiency for the one-day taxable_year these cases are appealable to the court_of_appeals for the ninth circuit absent the parties’ stipulation to the contrary and this court will follow a decision of that court which is squarely in point see 54_tc_742 aff ’d 445_f2d_985 10th cir the court_of_appeals for the ninth circuit has indicated on at least three occasions that the presumption of correctness that attaches to a notice_of_deficiency is forfeited where the commissioner adopts a litigating position different from the valuation stated in a deficiency_notice see 250_f3d_696 9th cir aff ’g in part vacating in part and remanding 103_tc_520 and tcmemo_1997_461 249_f3d_1191 9th cir rev’g and remanding 112_tc_130 243_f3d_1145 9th cir rev’g and remanding estate of kaufman v commissioner tcmemo_1999_119 respondent’s litigating position as to the fair in each of these cases the commissioner determined an estate_tax de- ficiency on the basis of an increase in the fair_market_value over that re- ported on the estate_tax_return and later submitted expert reports sup- porting the commissioner’s concessions that the fair_market_value was less than that determined in the statutory notice see estate of mitchell v verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner market_value of the real_property underlying the deficiency in the one-day taxable_year differs from the value stated in the deficiency_notice ii period of limitations petitioner argues that the three-year period of limitations of sec_6501 precludes respondent from assessing any_tax for the one-day taxable_year to that end petitioner asserts it filed a form_990 for that commenced the period of taxable_year respondent argues that the period of limitations for the one- day taxable_year never began because respondent asserts among other reasons petitioner did not file a valid form_990 for any part of we agree with respondent the one-day limitations for sec_6501 generally provides that the commissioner must assess any income_tax for a taxable_year within three years after the return was filed for this purpose sec_6501 provides that i f a taxpayer determines in good_faith that it is an exempt_organization and files a return as such under sec_6033 and if such taxpayer is thereafter held to be a taxable organization for the taxable_year for which the return is filed such return shall be deemed the return of the organization sec_6033 requires with limited exceptions not applicable here that every organiza- tion exempt from tax under sec_501 file an annual return listing certain information and sec_1 a i income_tax regs generally states that the return shall be filed on form_990 sec_6062 requires that a cor- poration’s president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act sign the corporation’s income_tax return filing an unsigned form is not the filing of a valid_return for purposes of commencing the running of the period of limitations see 281_us_245 113_tc_125 see also 72_tc_818 commissioner 250_f3d_696 9th cir aff ’g in part vacating in part and remanding 103_tc_520 and tcmemo_1997_461 249_f3d_1191 9th cir rev’g and remanding 112_tc_130 243_f3d_1145 9th cir rev’g and remanding estate of kaufman v commissioner tcmemo_1999_119 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports and the cases cited thereat this is true even where the irs accepts and processes the unsigned return see pilliod lumber co u s pincite 118_f2d_644 1st cir aff ’g 41_bta_700 the parties dispute whether petitioner’s form_990 for that was submitted to the irs was signed by one of peti- tioner’s officers petitioner asserts in its brief that the form was signed by ms sandoval but that neither petitioner nor respondent has been able to produce a copy of the signed form petitioner asserts alternatively that the return was signed by mr molnar as a director who was duly authorized to sign the return on petitioner’s behalf we disagree with petitioner on both points exhibit 24-j is a joint exhibit that was entered into evi- dence through a stipulation that the exhibit is a true and correct copy of the form_990 return of organization exempt from income_tax filed by cgl petitioner for tax_year the form bears no signature on the line for the signature of officer nor does it list any date on the corresponding line for the date or any information on the corresponding line for type or print name and title in the section that is labeled paid preparer’s use only a signature was reportedly entered on date by a preparer who worked for molnar and associates the preparer’s signature is illegible however and the return does not otherwise identify the pre- parer the signature does not appear to be that of either chad enniss or ms sandoval who the return reports are petitioner’s only officers nor does the return contain any other signatures petitioner asks the court to find as a fact that ms sandoval signed petitioner’s form_990 for notwith- standing the fact that exhibit 24-j contains no such signa- ture and that the parties have stipulated that the exhibit is a true copy of petitioner’s form_990 for to that end petitioner invites the court to minimize the significance of the stipulation by observing that ms sandoval testified at trial that i think i signed the through returns ms sandoval also testified that i believe i did sign peti- petitioner argues that the term officer in sec_6062 naturally in- cludes a corporation’s director even if the director is not also a corporate officer we need not and do not decide that issue verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner tioner’s returns for through we decline peti- tioner’s invitation to make its desired finding a stipulation that only one of the parties thereto challenges is generally treated as a conclusive admission to the extent of its terms and the party is not allowed to qualify change or contradict any or all parts of a stipulation unless justice requires see rule e 110_tc_62 92_tc_1230 see also 820_f2d_1543 9th cir aff ’g tcmemo_1986_23 we are not persuaded that ms sandoval’s equivocal testimony supports a conclusion that justice requires that we disregard any part of the parties’ stipulation that exhibit 24-j is a true and correct copy of the form_990 return of organization exempt from income_tax filed by cgl petitioner for tax_year nor are we persuaded that the form_990 which petitioner submitted to respondent for was appropriately signed by one of petitioner’s officers through the preparer’s signing of his or her name as the return preparer the preparer’s sig- nature is illegible as stated above and the record does not otherwise allow us to definitively find the preparer’s identity even if we were to assume that the preparer’s signature on the form_990 for was mr molnar’s an assumption which we do not find as a fact notwithstanding petitioner’s request that we do so our view would stay the same the preparer’s signature on that form is explicitly that of an indi- vidual in his or her capacity as the preparer of the return it is not explicitly that of an officer of petitioner in his or her capacity as such contrary to petitioner’s suggestion the fact that the preparer signed his or her name under penalties of perjury as was required for the corporate officer’s signature as well is not enough to carry the day we conclude that petitioner did not file a form_990 for which commenced we note that the parties’ joint stipulation of facts further states that either party may introduce other and further evidence not incon- sistent with the facts herein stipulated unless otherwise stated as re- served emphasis added stipulation referencing exhibit 24-j does not reserve the issue as to its accuracy but does state the truth of asser- tions within stipulated exhibits may be rebutted or corroborated with addi- tional evidence verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports the period of limitations for that year and that the period remains open see sec_6501 iii sec_953 election a validity of election a foreign_corporation may elect to be taxed as a domestic entity if the corporation would qualify under the code as an insurance_company if it were a domestic entity and it meets the other requirements set forth in sec_953 the parties dispute one of the other requirements which the irs included in notice_89_79 1989_2_cb_392 as guidance for a foreign corporation’s making a sec_953 election see also sec_953 and d authorizing the secretary to prescribe rules to ensure that taxes imposed on the cor- poration are paid and stating that the foreign_corporation must make the requisite election the disputed requirement is that a responsible corporate officer sign a corporation’s election statement ms gilpin signed petitioner’s sec_953 election state- ment under penalty of perjury in her stated capacity as peti- tioner’s secretary and she was a responsible corporate officer if she was petitioner’s president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act see sec_6062 see also notice_89_79 supra ms gilpin’s signing of her name on the election statement is prima facie evidence that petitioner authorized her to make the election on its behalf see sec_6062 petitioner argues that its sec_953 election was invalid because petitioner states ms gilpin was not an officer authorized to sign the election statement we are unpersuaded that ms gilpin lacked the requisite authority to sign the statement the fact that ms gilpin signed the election under penalty of perjury in her stated capacity as petitioner’s officer and that petitioner then filed the election petitioner also argues that the period of limitations began to run in date when it gave a form 1120-f for to the irs we disagree the irs never accepted that return and the return was never filed notice_89_79 1989_2_cb_392 was modified and superseded by revproc_2003_47 2003_2_cb_55 but that action is not effective as to the election here verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner with the irs speaks loudly as to petitioner’s and ms gilpin’s understanding that ms gilpin was then an officer authorized to make the election the same is true as to petitioner’s later reliance on the elected status in applying for tax-exempt status under sec_501 and the fact that petitioner during this proceeding has not come forward with any cred- ible documentary or testimonial evidence directly refuting that ms gilpin was an officer who was properly authorized on date to make the election we also bear in mind that petitioner after it filed the election statement with the irs confirmed its understanding that the election was valid by submitting on or about date a power_of_attorney that referenced the election without any dispute as to its validity and that petitioner has repeatedly filed fed- eral returns consistent with its election the mere fact that some or all of the forms that petitioner filed with the irs may have failed to include a copy of petitioner’s election statement and that notice_89_79 supra instructs a taxpayer to attach its election statement to its annual income_tax return form 1120pc or form 1120l does not mean as petitioner concludes that petitioner’s election is rendered invalid ab initio nor do we agree with petitioner’s assertion that respondent was on notice as to the identity of peti- tioner’s officers so as to know as petitioner now claims that ms gilpin was not petitioner’s officer at the time of the elec- tion we conclude that petitioner’s sec_953 election was valid while respondent argues alternatively that the doc- trine of estoppel precludes petitioner from contesting the validity of its sec_953 election we need not and do not address this alternative argument we also need not decide respondent’s request to amend the answer to allege an affirmative defense of equitable_estoppel to petitioner’s claim that the election was invalid for lack of signature by a corporate officer we note however that any such amendment appears unnecessary because the petition does not allege that the election was invalid rule b and requires that the petition contain c lear and concise assignments of each and every error which the petitioner alleges to have been committed and c lear and concise lettered statements of the facts on which petitioner bases the assignments of error respectively the petition states simply that respondent erred in determining that the election was revoked during the subject years thus indicating that petitioner’s view as set forth in the petition is that the election is still in place which of course is contrary continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports b termination of election a foreign corporation’s election under sec_953 to be taxed as a domestic_corporation applies for the year in which the election is made and to all subsequent years unless terminated or revoked with the secretary’s consent see sec_953 such an election is terminated when the corpora- tion fails to meet the election requirements prescribed under sec_953 see sec_953 the termination applies for all taxable years beginning after the year in which the corporation failed to meet the election require- ments prescribed under sec_953 sec_953 see petitioner concedes it was not operating as an insurance_company during petitioner therefore failed to satisfy that requirement for maintaining the sec_953 election throughout see sec_953 and its election was thereby terminated the termination applied to all of peti- tioner’s taxable years after see id iv consequences of termination respondent determined that the termination of petitioner’s sec_953 election caused petitioner to be treated as a taxable corporation which is deemed to have sold its assets to a controlled_foreign_corporation on date which respondent determined was a one-day taxable_year in and of itself we agree with this determination upon termination of a corporation’s election under sec_953 the corporation is treated for purposes of sec_367 as a domestic_corporation which transfers all of its assets to a foreign_corporation in an exchange to which sec_354 applies see sec_953 the transfer is deemed to occur on the first day of the taxable_year following the revocation of the election see id the first day here is date under sec_367 a foreign_corporation receiving property in an exchange to which sec_354 applies is gen- to its claim now that the election was invalid from the beginning we also note that a pleading need not be amended when issues not raised by the pleadings are tried by express or implied consent see rule b it ap- pears that the parties have tried the issue by express or implied consent and that respondent’s amendment simply formalizes respondent’s position as to petitioner’s invalid election claim raised outside of the pleadings we will deny respondent’s request as moot verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner erally not considered a corporation for purposes of deter- mining the extent to which gain is recognized by the trans- feror thus absent an exception the termination of a cor- poration’s election under sec_953 results in a deemed transfer of the domestic corporation’s assets to a foreign cor- poration in an exchange that is taxable to the domestic cor- poration after the deemed transfer on the first day the taxpayer’s taxable_year as a domestic_corporation naturally terminates as of the end of that day given that it is no longer taxed as a domestic_corporation and the taxable_year of the deemed transferee foreign_corporation then begins and naturally runs through the end of the transferor’s taxable_year as ascertained as if the transfer had not occurred petitioner’s primary activity during was managing the real_property that its disregarded_entity efr owned all of the real_property was in the united_states and the activi- ties related to the management of these properties were per- formed within the united_states by members of the enniss family as no exception was applicable at the time of the deemed exchange on date petitioner’s deemed transfer of property is a taxable_exchange for which peti- tioner must recognize gain under sec_367 because peti- tioner failed to file a federal_income_tax return for its tax- able year beginning and ending on date respondent determined petitioner’s income_tax_liability for that one-day taxable_year taking into account inter alia the deemed sale petitioner argues that sec_367 was not intended to apply in the setting at hand we disagree by its terms sec_953 provides that the termination of petitioner’s sec_953 election requires that petitioner f or pur- poses of sec_367 be treated as a domestic_corporation transferring as of the 1st day of such subsequent taxable_year all of its property to a foreign_corporation in connection with an exchange to which sec_354 applies we read nothing in sec_953 or in sec_367 or in the regula- tions under either provision that would trump the quoted rule_of sec_953 while petitioner looks to strands of legislative_history to support its argument of a contrary legis- lative intent the best source of legislative intent is found in the text of the statute see 541_us_176 united_states v lanier verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports u s n 503_us_249 absent absurd unreasonable or futile results there is no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes 310_us_534 cf 42_f3d_537 9th cir aff ’g 95_tc_415 congress has specifically and unambiguously provided in sec_953 that a termi- nation of a sec_953 election results in a transfer of property within the rules of sec_367 and there is nothing that is absurd unreasonable or futile in applying that text as written we are not unmindful that unequivocal evidence of a clear legislative intent may sometimes override the words of a statute and lead to a different result but that unequivocal bar is a high one to clear see 447_us_102 859_f2d_643 n 9th cir aff ’g tcmemo_1986_242 96_tc_895 the legislative_history here provides scant and unpersuasive support for a holding con- trary to that which we reach petitioner also argues from a factual point of view that petitioner was not efr’s owner as petitioner sees it efr was a limited_liability_company that the enniss family owned directly moreover petitioner asserts even if the facts for- mally establish that petitioner was efr’s owner the sub- stance of the facts trumps their form and requires a contrary finding that the enniss family directly owned efr we dis- agree in both regards the record establishes and we have so found that petitioner owned efr we note in support of this finding but not as the sole reason for the finding that petitioner’s statements in its returns are admissions that may be overcome only through cogent evidence see 412_f2d_800 3d cir aff ’g per curiam tcmemo_1968_126 92_tc_312 and that petitioner filed petitioner argues from an equitable point of view that sec_367 should not apply because petitioner states it will be taxed on the unrealized_gain when it eventually sells the properties we disagree that equity plays any part in our interpretation and implementation of sec_367 and sec_953 in the setting at hand verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner a form_990 for and each of which listed petitioner as the sole owner of efr we also note that efr has never filed a partnership or corporate tax_return with regard to any of the subject years nor do we believe that the substance of the facts supports petitioner’s proposed finding the u s supreme court has observed repeatedly that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted see also 809_f2d_1400 9th cir 693_f2d_71 9th cir aff ’g 74_tc_662 thus petitioner and the enniss family while they were entitled at the start to struc- ture their affairs so that the enniss family members owned efr as of the relevant time must now accept the con- sequences of instead causing petitioner to be efr’s sole owner although their actions on this point probably resulted from questionable legal advice efr’s ownership as struc- tured by its controlling owners must be given its tax effect in accord with what actually occurred and not in accord with what might have occurred commissioner v nat’l alfalfa dehydrating milling co u s pincite we note in passing however that we disagree with petitioner’s primary premise for finding that the members of the enniss family were in substance efr’s owners the mere fact that peti- tioner and the enniss family may have treated efr as an while petitioner’s form_990 for failed to be a valid_return be- cause it was not signed by one of petitioner’s officers petitioner’s prepara- tion and filing of the document with the irs expressed petitioner’s under- standing that petitioner was the sole owner of efr ms sandoval and reid enniss each testified in a conclusory manner and without further elaboration that they were members of efr we do not accept this testimony as the credible_evidence in the record disproves it of course where the issue is one of law as to the proper substantive characterization of facts the label used by the taxpayer may not always be determinative if it is incorrect see 778_f2d_769 11th cir pinson v commissioner tcmemo_2000_208 lds inc v commissioner tcmemo_1986_293 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports independent entity for purposes of management and oper- ations as petitioner asserts does not necessarily mean that efr was owned by the enniss family rather than by peti- tioner v subject of exchange petitioner asserts that it never owned the real_property and that it may not be taxed as to any property that efr owned we disagree for federal_income_tax purposes although petitioner may not have actually owned the real_property that efr owned petitioner is deemed to own efr’s real_property because efr’s owners chose to characterize efr as an entity that is disregarded as separate from its owners see sec_301_7701-1 sec_301_7701-3 proced admin regs cf 132_tc_37 n where a grantor_trust was a disregarded_entity that owned an interest in a limited_liability_company the court treated the grantor as the owner of that interest aff ’d and remanded on another issue 661_f3d_399 9th cir our disregard of the entity efr essentially means that we view the facts as if efr did not exist for federal_income_tax purposes and as if efr’s sole owner petitioner was the sole owner of efr’s assets cf samueli v commissioner t c pincite n vi fair_market_value of disputed property a overview the parties dispute the applicable fair_market_value of four of the property groups these groups are property group sec_1 and we proceed to determine those values a determination of fair_market_value is a factual inquiry in which the trier of fact must weigh all relevant evidence of value and draw appropriate inferences see 323_us_119 304_us_282 79_tc_714 aff ’d 731_f2d_1417 9th cir fair_market_value is measured as of the applicable_valuation_date which in this case is date see estate of proios v commissioner tcmemo_1994_442 thornton v commissioner tcmemo_1988_479 aff ’d without published opinion 908_f2d_977 9th verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner cir the willing buyer and the willing seller are hypo- thetical persons instead of specific individuals or entities and the characteristics of these hypothetical persons are not always the same as the personal characteristics of the actual seller or a particular buyer see 680_f2d_1248 9th cir 658_f2d_999 5th cir 94_tc_193 the views of both hypothetical persons are taken into account and focusing too much on the view of one of these persons to the neglect of the view of the other is contrary to a determination of fair_market_value see estate of scanlan v commissioner tcmemo_1996_331 72_tcm_160 aff ’d without published opinion 116_f3d_1476 5th cir estate of cloutier v commissioner tcmemo_1996_49 fair_market_value reflects the highest_and_best_use of the property on the valuation_date and it takes into account special uses that are realistically available because of the property’s adaptability to a particular busi- ness see 267_us_341 259_f2d_41 2d cir 87_tc_389 property is generally valued without regard to events occurring after the valuation_date to the extent that those subsequent events were not reasonably foreseeable on the date of valuation see 279_us_151 885_f2d_561 9th cir 131_tc_8 estate of giovacchini v commissioner tcmemo_2013_27 b approaches used to determine fair_market_value overview generally three approaches are used to determine the fair_market_value of property see 970_f2d_651 9th cir these approaches are the market approach the income approach and the asset-based approach see 120_tc_174 aff ’d in part vacated in part and remanded on another issue sub nom jp morgan chase co v commissioner 458_f3d_564 7th cir cohan verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports v commissioner tcmemo_2012_8 the question of which approach to apply in a case is a question of law 312_us_259 because neither party relies upon the asset-based approach and we agree that it is not applicable in these cases we limit our discus- sion of that approach to a brief explanation of it three approaches a market approach the market approach requires a comparison of the subject property with similar_property sold in an arm’s-length trans- action in the same timeframe the market approach values the subject property by taking into account the sale prices of the comparable_property and the differences between the comparable_property and the subject property see 88_tc_1197 ndollar_figure 72_tc_1 the market approach measures value properly only when the comparable_property has qualities substan- tially similar to those of the subject property see wolfsen land cattle co v commissioner t c pincite where comparable properties are present the market approach is generally the best determinant of value see 131_tc_112 vacated and remanded on another issue 615_f3d_321 5th cir van zelst v commissioner tcmemo_1995_396 aff ’d 100_f3d_1259 7th cir moreover while unforeseeable events occurring after the valuation_date are generally not taken into account in determining a property’s fair_market_value a sale of other_property within a reason- able time after the valuation_date may be a proper starting point for the measure of the property’s fair_market_value see estate of scanlan v commissioner t c m cch pincite- adjustments made to redemption price to account for passage of time and the change in the setting from the date of the decedent’s death to the date of the later redemption see also estate of trompeter v commissioner tcmemo_1998_35 75_tcm_1653 vacated and remanded on other grounds 279_f3d_767 9th cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner b income approach the income approach relates to capitalization of income and discounted cashflow this approach values property by computing the present_value of the estimated future cashflow as to that property the estimated cashflow is ascertained by taking the sum of the present_value of the available cashflow and the present_value of the asset’s residual_value c asset-based approach the asset-based approach generally values property by determining the cost to reproduce it less applicable deprecia- tion or amortization c expert witnesse sec_1 background each party retained experts to value the properties at issue petitioner retained and called harry b holzhauer as a real_estate expert and warren r coalson as a mining expert respondent retained and called norman eichel as a real_estate expert and john a hecht as a mining expert respondent also called steve c cortner to testify in rebuttal to a portion of mr coalson’s testimony and recalled mr eichel and mr hecht to testify in rebuttal to the respective testimony of mr holzhauer and mr coalson petitioner recalled mr holzhauer and mr coalson to testify in rebuttal to the respective testimony of mr eichel and mr hecht qualifications of experts a mr holzhauer petitioner retained mr holzhauer to ascertain the fair_market_value of the subject nine property groups mr holzhauer has appraised real_estate for over three decades and he holds the appraisal institute designation of mai sra and srpa he has previously testified in federal and state courts as an expert witness he has taught classes on appraisal at colleges and for professional organizations for the designation of mai is awarded to qualifying members of the american institute of real_estate appraisers and it is the most highly recognized appraisal designation within the appraisal community the des- ignations sra senior residential appraiser and srpa senior real_estate property appraiser are awarded to qualifying members of the society of real_estate appraisers verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports approximately two decades he has developed a course for the irs on the uniform standards of professional appraisal practice and he has taught that course for the irs to irs agents nationwide the court recognized mr holzhauer as an expert in the field of real_estate appraisals with no objection by respondent b mr coalson petitioner retained mr coalson to ascertain the cost of reclaiming the mined property to help determine the value for the mineral resources that remained on the property and to estimate the amount of potentially developable land that would be created by site reclamation mr coalson is a mining consultant with over years of experience in the mining industry inclusive of years of consulting on mining he has a bachelor of arts degree with a double major in geography and environmental reclamation and he has previously testified as an expert on among other mat- ters property and mineral resource valuation for approxi- mately the last years he has been the president of a com- pany that he founded which provides environmental and mine permitting services the court recognized mr coalson as an expert in the field of mining with no objection by respondent c mr eichel respondent retained eichel inc to ascertain the fair_market_value of the subject nine property groups eichel inc is a real_estate research and appraisal firm which specializes in the valuation of real_estate in the los angeles california and surrounding areas and in litigation con- sulting with respect to real_estate_valuation matters eichel inc ’s president is mr eichel mr eichel has a bachelor of science degree from the university of southern california with a major in finance and he performed graduate work in the field of real_estate research mr eichel holds the appraisal institute designation of mai the court recognized mr eichel as an expert in the field of real_estate appraisals with no objection by petitioner verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner d mr hecht respondent retained sespe consulting inc sespe and its president mr hecht to estimate the cost to reclaim property group as of the valuation_date among other things mr hecht holds a bachelor of science degree in electrical engineering from valparaiso university and a professional degree in geophysics from colorado school of mines he has worked professionally in the mining industry for almost three decades and he is a certified registered professional engineer in the state of california and a registered environ- mental assessor he currently is the president of sespe an environmental and engineering consulting firm where he devotes approximately of his work to mining and construction material projects mainly reclamation planning preparing reclamation plans and financial cost estimates in california the court recognized mr hecht as an expert in the field of mining with no objection by petitioner e mr cortner mr hecht through his firm retained mr cortner to determine some costs of product and materials and to assist mr hecht with the applicable reclamation standards mr cortner has worked in the mining industry in southern cali- fornia mostly in and around san diego county for over years the court did not specifically recognize mr cortner as an expert but allowed him to testify as a fact witness in rebuttal to a portion of mr coalson’s testimony d applicable standards each expert testified on direct examination primarily through his expert report see rule g which the court accepted into evidence each expert then generally testified on cross-examination redirect examination and recross- examination through the typical question and answer process we may accept or reject the findings and conclusions of the experts according to our own judgment see helvering v nat’l grocery co u s pincite 86_tc_547 in addition we may be selective in deciding what parts if any of their opinions to accept see parker v commissioner t c pincite we verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports also may reach a determination of value based on our own examination of the evidence in the record 538_f2d_927 2d cir aff ’g tcmemo_1974_285 e analysi sec_1 nine property groups mr holzhauer and mr eichel each valued the nine prop- erty groups discussed herein as part of his analysis mr holzhauer reduced his total value of the nine property groups by to apply a bulk discount and then rounded that number to reach his final total value mr eichel did not apply a similar discount to his total value the parties later agreed on the applicable fair market values of property group sec_2 and the fair market values that mr holzhauer and mr eichel ascertained and the agreed amounts are as follows property group mr holzhauer mr eichel agreed value total discount net rounded dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number --- --- --- --- --- --- --- --- mr eichel in his original written expert witness report valued this property at dollar_figure but revised this number in his rebuttal report to dollar_figure to correct for a computational error of dollar_figure that he dis- covered in his original written expert witness report and direct testimony we are therefore left to decide the fair market values of the remaining property groups as well as the appropriateness of a bulk discount in rendering our decisions we are aided by the testimony of each of the four experts all of whom we consider to be qualified in their areas of expertise each expert testified in favor of the party who called him and we have weighed the experts’ testimony with due regard to their verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner qualifications the credible_evidence in the record and our judgment see 480_f2d_171 9th cir aff ’g 54_tc_493 84_tc_722 on some matters we were persuaded more by petitioner’s experts than by respondent’s experts while on other matters we were per- suaded more by respondent’s experts than by petitioner’s experts property group a overview we summarize each expert’s valuation of property group as follows mr holzhauer mr eichel mr holzhauer mr eichel mr holzhauer mr eichel tonnage big_number big_number big_number big_number big_number big_number royalty rate per ton sale price sales revenue fill material fees dollar_figure --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- dollar_figure dollar_figure dollar_figure gross income1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure reclamation costs selling costs real_estate_taxes --- --- dollar_figure --- --- dollar_figure --- --- dollar_figure --- --- dollar_figure --- --- dollar_figure production cost fill material processing sg a net operating income reclamation costs zoning action land sale permit compliance total discount factor2 pv noi tonnage royalty rate per ton sale price sales revenue --- --- --- dollar_figure dollar_figure dollar_figure --- --- --- dollar_figure dollar_figure dollar_figure --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- --- dollar_figure --- --- --- dollar_figure dollar_figure --- --- --- --- --- --- --- --- --- dollar_figure --- --- --- --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure mr holzhauer mr eichel mr holzhauer mr eichel mr holzhauer big_number big_number big_number big_number dollar_figure --- --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- dollar_figure --- --- --- --- mr eichel big_number --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports mr holzhauer mr eichel mr holzhauer mr eichel mr holzhauer fill material fees --- dollar_figure --- dollar_figure gross income1 dollar_figure dollar_figure dollar_figure dollar_figure --- --- reclamation costs selling costs real_estate_taxes production cost fill material processing sg a net operating income reclamation costs zoning action land sale permit compliance total discount factor2 pv noi --- --- dollar_figure --- --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure --- --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- --- --- --- --- --- dollar_figure --- --- --- --- --- --- dollar_figure --- --- dollar_figure --- --- --- --- --- dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure mr eichel dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure tonnage royalty rate per ton sale price sales revenue fill material fees gross_income reclamation costs selling costs real_estate_taxes production cost fill material processing sg a net operating income reclamation costs zoning action land sale parcel a-d parcel e total discount factor2 pv noi npv rounded mr holzhauer --- --- --- --- --- mr eichel big_number --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr eichel --- --- --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- --- dollar_figure dollar_figure dollar_figure --- --- --- --- dollar_figure --- --- --- --- --- dollar_figure dollar_figure --- --- --- --- dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure total mr holzhauer --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- dollar_figure --- dollar_figure for each year through the gross_income shown in mr holzhauer’s columns is slightly dif- ferent from the product of his royalty rate shown for the year and big_number mr holzhauer first calculated the gross_income for and then calculated the gross_income for each year through by in- creasing the previous year’s gross_income by mr holzhauer then backed into his royalty rates by di- viding the income for the year by big_number and rounding the quotient to the nearest cent for each year through the pv noi shown in this chart is slightly different from the product of the net operating income shown for the year and the discount factor shown for the year mr holzhauer rounded his discount factors shown in this chart to the nearest ten-thousandths but he apparently did not round the factors when performing his calculations for mr holzhauer multiplied his discount factor by net operating income to arrive at his pv noi for each of the other years through mr holzhauer multiplied his discount factor by gross_income to arrive at his pv noi verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner with a single exception we find that mr holzhauer’s anal- ysis underlying his dollar_figure million value is a better measure of property group 1’s fair_market_value than mr eichel’s anal- ysis underlying his dollar_figure value notwithstanding that mr holzhauer’s analysis sometimes appears to be outcome driven while both mr holzhauer and mr eichel generally ascertained their values as the sum of the present_value of the remaining mineable sand on the property plus the present_value of the residuary interest in the property only mr holzhauer adequately recognized as of the valuation_date that the property was primarily in poor condition out of compliance with the mup and zoned primarily for agricul- tural use that the property’s value stemmed mainly from the underlying real_property and that the mining operation was conducted by enniss inc not petitioner mr holzhauer also opined most persuasively that the highest_and_best_use of property group was to extract the remaining sand then perform reclamation and then to redevelop or to sell the land and that the value of the remaining sand was best derived on the basis of the net_income from royalties that a third party would pay for extracting the sand see eg terrene invs ltd v commissioner tcmemo_2007_218 the court used a royalty-based income capitalization method to value a tract of land with sand and gravel deposits as opposed to as mr eichel concluded an extraction of the sand by the land owner the single exception is that mr holzhauer in contrast to mr eichel improperly minimized the value that inhered in the tipping fees that the owner of property group would receive as to the property we turn to discuss some specifics of mr holzhauer’s valuation and our discussion of the tipping fees b value of remaining mineable sand i background mr holzhauer ascertained his value of the remaining mineable sand by relying upon mr coalson’s opinion of the mr eichel also considered various sales of property that occurred in to ascertain the fair_market_value of property group and property group sec_3 and we disagree with his use of those sales which occurred too far after the valuation_date verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports volume of the remaining sand the rate of extraction and the per-ton value for the remaining material ii mineable sand mr coalson calculated the volume of extractable sand on the basis of a review of the site of and mup conditions of parcels a through d as of the valuation_date he concluded that no material remained for excavation in the lake portions of property group and estimated the recoverable material as the product of the undisturbed acreage on parcels b c and d taking into account certain setbacks as required under the mup an assumed excavation depth in con- formity with the mup and a conversion factor for cubic yards per acre foot he arrived at an estimated volume of big_number cubic yards of remaining sand and applied the appropriate_conversion_factor of tons per cubic yard to reasonably calculate that big_number tons of recoverable salable sand remained on the premises the then-current market price for washed sand was dollar_figure per ton in a total value in place pincite prices of dollar_figure he likewise reasonably assumed that the remaining sand would be mined at the same approximate rate that it was previously mined plus or minus big_number tons a year and reasonably con- cluded that the mine life was five years given that the mine was five years from depletion as of the valuation_date he conservatively ascertained that the remaining sand would be extracted at an even rate over the five-year period in other words at big_number tons big_number per year mr coalson opined credibly that as of the valuation_date there was a high demand in san diego county for big_number tons of sand he valued the remaining sand under two sce- narios the property owner mines the sand and a third party mines the sand and pays the property owner a royalty for the sand as to the first scenario ie the owner mine sec_28 there appears to be a rounding or math error of dollar_figure ie big_number dollar_figure dollar_figure mr eichel on the other hand estimated that the remaining sand was big_number tons and that this sand would be extracted over a seven-year pe- riod at rates that he improperly ascertained through his consideration of data that was not reasonably foreseeable as of the valuation_date in line with this estimate mr eichel also unpersuasively concluded that property group would be sold in verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner the sand mr coalson explained that the owner would first have to acquire a permit to mine the sand and that the permit process had previously taken years in the case of one site in san diego county as to the second scenario ie a third party mines the sand and pays a royalty for the sand mr coalson explained that royalty arrangements were common in circumstances where the owner did not want to develop a mining plan hire consultants and get the requisite permit he opined that an owner of a sand mine in san diego county would likely enter into a royalty agreement with a mining company rather than mine the property itself he estimated a very generous royalty rate of dollar_figure per ton for sand mined by the third party explaining that his estimate was derived from two royalty agreements that his company aggressively negotiated in lakeside during and opined reasonably that the owner would expect a annual increase in that rate to take into account inflation mr holzhauer concluded that the real_property owner would pay the real_estate_taxes and the reclamation costs mr holzhauer projected that dollar_figure million of reclamation costs would be owed in the year after the sand was excavated mr coalson had estimated that the reclamation costs would total dollar_figure using unadjusted price data to estimate that amount and mr holzhauer first rounded that amount to dollar_figure million and then ultimately con- cluded that reclamation costs would total dollar_figure million mr holzhauer did not explain why he ultimately reduced the dollar_figure million to dollar_figure million as mr coalson saw it as of the valuation_date the volume of fill required to reclaim the mining pits in the sand mine was big_number cubic yards determined as follows mr hecht opined that no fill need be added to the northerly lake or to a portion of the southerly excavation area we disagree mr coalson testified persuasively that the northerly lake had to be filled noting among other things that the sand in the lake was very permeable as contrasted with the compacted sand found in the pits and that fill had to be added to the lake to raise the bottom of the lake to its required depth as to the southerly extracted area mr hecht opined that this area need not be filled because nothing was extracted from that area during mr coalson opined however that the sand on property group would be ex- tracted over a five-year period mr hecht acknowledged in his testimony that the big_number cubic yards of fill would appropriately be taken into ac- continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports fill area cubic yards northerly lake southerly lake remaining southerly extraction area total volume backfill required big_number big_number big_number big_number mr coalson logically determined these amounts by multi- plying the area that was required to be filled by the depth of the area mr coalson determined on the basis of his review of the market that the fill would cost dollar_figure per cubic yard or dollar_figure in total big_number dollar_figure which takes into account both the price to purchase specialized fill and to transport the fill to the site mr coalson also took into account various other secondary costs relating to the prop- erty’s reclamation and arrived at a total reclamation cost of dollar_figure which as previously mentioned mr holzhauer rounded down to dollar_figure million mr holzhauer concluded that the owner of the sand mine would receive no income from the acceptance of fill because mr holzhauer stated this income does not relate to the real_property value mr holzhauer rationalized that income gen- erated from tipping fees had nothing to do with the owner of the land into which the fill was deposited mr coalson and thus mr holzhauer did not consider whether the owner of property group could receive free fill from the hanson site because he believed that hanson desired a buyer for its fill and would not give its fill to a competitor for free mr coalson also opined that hanson’s excess fill was dedi- cated to fill one of its own projects and was unavailable to fill property group mr coalson also asserted without fur- ther elaboration that accepting free fill was contrary to state policy because its availability at the time of need could not be foreseen with any certainty count if the amount of sand was extracted in but that applicable fi- nancial standards do not take this amount into account because the extrac- tion is after one year we do not believe that the referenced one-year_rule is an appropriate guide to ascertaining the fair_market_value of property group instead we believe that the hypothetical willing buyer and the hypothetical willing seller would take into account all costs associated with the property whether the anticipated costs are to be incurred before one year or afterwards verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner we disagree with mr holzhauer that the ability to receive tipping fees with respect to property group has nothing to do with the owner of the property or more importantly with a determination of the fair_market_value of property group mr eichel persuasively opined that these fees belong to the owner of the property and he took the fees into account in his analysis moreover as we see it a hypothetical willing buyer and a hypothetical willing seller would both take into account the ability to receive tipping fees from property group when agreeing on the purchase_price of that prop- erty the ability to receive income as to property is an impor- tant attribute of the property and factors into its value to say the least net-income-producing property is certainly worth more than the exact same property that does not produce net_income that said we believe that a hypothetical purchaser would not assume as of the valuation_date that it could receive the relevant industry minimum dollar_figure per ton tipping fee or benefit from free fill over the next five years of the sand mine oper- ation plus any additional time required to complete the land reclamation project tipping fees and free fill are factually speculative depending on time-sensitive nearby demand and nearby supply and could be achieved only as long as san diego county and the california department of conservation permitted the sand mine operation and or reclamation activi- ties to continue any such continuation was speculative as of the valuation_date in view of the uncontradicted testi- mony that smara cal pub rec secs and required an appropriate financial assurance mechanism to ensure that adequate funds to complete all required reclama- tion work are available when mining ends the sand mine was out of compliance with that provision given that an appropriate reclamation financial assurance plan was not then in place the original 1990s financial plan was obsolete see generally people ex rel dept of conservation v el dorado county p 3d cal as to procedural enforcement matters and people ex rel connell v ferreira wl cal ct app and mccain v county of lassen wl cal ct app as to fines and penalties verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports because significant mining had occurred since then and the posted dollar_figure bond for that plan had expired other serious major problems with the mup and with the reclamation plan were present as of the valuation_date the mup set numerous requirements that were not met the mup required the construction of certain roads but those roads were not then built sand had been mined too close to the roadways to allow an acceptable slope on the sides of the pits sand was mined in large quantities far below the per- mitted maximum mining depth reclamation and channel work were far behind schedule the approved mining plan regulating which areas were to be mined first and in which order known as the mining phases had been ignored on account of flooding and the lack of channel work con- sequently the sand mine’s entire operation was at significant risk that the underlying business could and would be fined and or shut down by san diego county and or by the cali- fornia department of conservation and the required reclama- tion work demanded immediately should that have occurred there would be no further rev- enue from sand sales or tipping fees until if ever govern- ment authorities approved a new mup and reclamation plan even worse a shutdown would force use of the hanson fill if still available and permission for the conveyor system could be obtained or if not suitable fill material would have to be purchased on the open market to reclaim the land at great cost these facts would be of great concern to a hypo- its thetical purchaser and would significantly temper in san diego county pursued the matter further and enniss inc after several meetings persuaded the county to accept a dollar_figure million letter_of_credit coupled with hanson’s representation that enniss inc could use fill available on the hanson site to reclaim enniss inc ’s sand mine whether enniss inc could have actually used the hanson fill how- ever was questionable because hanson also was considering using some or all of that fill for other projects moreover even if hanson allowed enniss inc to use the fill there was no certainty that the required con- veyor system which would require at least an easement over the nearby properties could be constructed to transport the fill between the two sites absent the hanson fill the necessary but then-absent bond or letter_of_credit to keep the sand mine open would have had to be in the amount of approximately dollar_figure million as the county had indicated that the bond or letter_of_credit would have to reflect the cost of two million cubic yards of fill at dollar_figure per cubic yard verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner thinking regarding the purchase_price and any offsetting consideration of potential tipping fees and free fill still sand mine owners and operators in san diego county routinely received tipping fees in exchange for allowing others to dump debris in the pits at their mines we fail to see why a hypothetical owner of property group to the extent that it could would not charge a tipping fee to do the same at that site while mr coalson testified that special- ized fill had to be used to reclaim property group we are unpersuaded that this is the case as to all of the property in fact as mr hecht pointed out environmental documents for property group state specifically that construction debris can be used to fill the pits fill for dumping was available as of the valuation_date yet mr coalson improperly minimized the receipt of the tipping fees when ascertaining his value of property group the record does not allow us to find with precision the portion of the big_number cubic yards of fill that the hypothetical owner of property group would have to pay dollar_figure for vis-a-vis the portion that the owner would pay nothing for but instead would receive tipping fees we believe it reasonable to reduce mr holzhauer’s calculation that the owner would pay dollar_figure for each of the big_number cubic yards of fill by a stated amount in tipping fees and then apply the net amount to the big_number to the extent that mr coalson asserted that state policy for determining an appropriate financial assurance plan pro- hibits the receipt of fill for free would also apply to receiving fill and a tipping fee we are unpersuaded that any such policy is as cut and dried as mr coalson stated mr coalson did not explain or otherwise elaborate on his asserted policy and the record establishes apart from the determination and tipping fees are inversely related to hauling costs the record does not allow us to find as of the valuation_date the exact amount of fill that could be received either for free or with a tipping fee we note however that on date chad enniss informed the department of planning and land use that five nearby named truckers and dirt brokers had big_number cubic yards of fill available for dumping within a one-year period and that these truckers and brokers had ex- pressed a desire to dump their product at the sand mine he also named other dirt and rubble producers in the county and stated that the total producers were just a small list of company’s that haul dump or produce dirt or rubble verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports approval of financial assurance plans that in the real oper- ating world sand mines regularly received tipping fees during the relevant period at the same time we are unpersuaded that the hypothetical buyer and the hypothetical seller would have concluded as of the valuation_date that fill for property group could be obtained and economically transported from the hanson site valuation is an inexact science which does not call for sci- entific precision see eg 98_tc_554 and we believe that simply reducing the dollar_figure cost by three-fourths of the minimal but customary dollar_figure per ton in tipping fees ie by dollar_figure per ton is the best measure for the overall cost of the fill related to property group to adequately consider the risk of a government shutdown and to blend the amount of fill that would be pur- chased vis-a-vis the amount of fill that would be accepted for a fee the parties should factor these tipping fees into mr holzhauer’s calculation in their rule computation s c residuary interest in property mr holzhauer calculated a value for the reclaimed sand mine on the basis of his valuation of the underlying indi- vidual parcels his calculation assumed a highest_and_best_use of each lot primarily as storage he reviewed real_property sales as part of his analysis the sites of the prop- erties underlying these sales were as follows vigilante rd lakeside ca jamacha rd spring valley ca es rockville st santee ca swc jamacha blvd and folex way spring valley ca north johnson ave el cajon ca riverford rd lakeside ca sale sale sale woodside ave and wheatlands rd santee ca sale sale sale sale sale woodside ave north of marilla dr lakeside ca sale woodside ave and hartley rd santee ca sale sale sec riverford rd riverside dr lakeside ca sale nwc mapleview st channel rd lakeside ca north woodside ave santee ca as a point of clarification mr holzhauer’s dollar_figure million of reclama- tion costs in should be reduced by dollar_figure in tipping fees ie dollar_figure per ton the tons per cubic yard conversion rate big_number cubic yards we recognize that each cubic yard of fill received with a tip- ping fee will likewise produce a savings of dollar_figure per cubic yard and have blended that savings into our dollar_figure-per-ton calculation verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner the pertinent information underlying the sales as adjusted to reflect additional costs to the buyers for items such as required fill or grading and adjustments for size to reflect actual usable land is as follows sale sale date sale price acreage oct dollar_figure may big_number may apr apr mar apr aug july sept feb june big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure square feet1 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number price sf zoning use dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure m58 m54 il il m58 m sec_88 sec_88 il ig sec_88 sec_88 industrial development outdoor storage industrial development outdoor storage industrial development church parking to build ministorage industrial development outdoor storage2 industrial development industrial development industrial development industrial development outdoor storage2 industrial development preservation one acre equals big_number square feet the use for outdoor storage depends on a conditional permit mr eichel’s comparable sales by contrast involved many properties which were sold in and other properties which were not actually comparable to the properties under- lying property group mr holzhauer considered sale sec_1 and to be the most relevant to his analysis because they each were actually used or going to be used for outdoor storage he reasonably concluded that sale was the most relevant sale because the underlying parcel was on vigilante road and had been pur- chased primarily for outdoor storage he also reasonably considered sale sec_2 and to ascertain the square-foot value of the reclaimed land because the reclaimed land was much larger than the property underlying sale he con- cluded from these four comparable sales that the sand mine parcels when fully reclaimed had an average value as of the valuation_date of dollar_figure per square foot or approximately dollar_figure million in total he then applied a real_estate appreciation factor of per year to arrive at a future residuary value of dollar_figure in for the fully reclaimed properties and reduced that value by selling_expenses of approximately dollar_figure to be incurred when the reclaimed property was sold in costs included annual real_estate_taxes of m54 and ig zoning is general industrial use il zoning is light indus- trial use sec_88 zoning is limited industrial use verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports of the market_value of the property with a annual increase dollar_figure per year by d applicable discount rate mr holzhauer applied a discount rate to capitalize cashflows arising from property group to arrive at a final present_value for the property of dollar_figure before consider- ation of the cost to comply with certain mups and the value of real_property improvements eg a big_number square-foot office building on parcel e after considering these items dollar_figure and dollar_figure respectively he arrived at a value of dollar_figure which he rounded to dollar_figure million he opined that this rate was appropriate because an investment in royalties from a sand mine carried a high risk given the regulatory risk reclamation risks and the risk of demand and pricing for sand he reviewed the yield rates listed in a reliable survey of real_property economic indicators and chose as a rate that was slightly less than the mean rate for higher risk properties we agree that mr holzhauer’s rate is a reasonable rate to apply in the setting at hand and in conjunction with our resolution of the fill dirt costs discount rates are gen- erally set at the rates of return that property buyers in the marketplace will demand to invest in property see eg terrene invs ltd v commissioner tcmemo_2007_218 and the rate to apply in a given case must reflect an ade- quate return on investment with due respect to the attend- ant risks in the investment as of the valuation_date an investment in property group was a high risk given among other things that the property was in poor condition and many of the mup and reclamation plan conditions were not met the rate which falls within the lower half of the high risk rates included in the referenced survey is reason- able in that it reflects a sensible return on investment as of date when considering the attendant risks in investing in property group property group sec_3 and these property groups include eight parcels on either side of vigilante road mr holzhauer opined that the applicable fair market values of property group sec_3 and were verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner that dollar_figure and dollar_figure million respectively he arrived at those values by applying a sales comparison approach and by comparing the attributes of the parcels underlying property group sec_3 and and the comparable properties mr eichel ascertained the rounded respective values were dollar_figure and dollar_figure using a comparative sales anal- ysis that reviewed the same properties he reviewed to value the residuary interest in property group as was similarly true in the case of property group the properties under- lying mr eichel’s comparable sales were for the most part not comparable to the parcels in property group sec_3 and or the sales were too far removed from the valuation_date we find mr holzhauer’s analysis underlying his values to be more persuasive than mr eichel’s analysis underlying his values mr holzhauer determined the highest_and_best_use for property group sec_3 and to be continued use for open stor- age or outdoor manufacturing he valued property group sec_3 and using of the comparable sales he analyzed in val- uing the reclaimed land in property group he concluded that the remaining sale was not pertinent to this valuation he ascertained that the mean of the sales was dollar_figure per square foot and noted that the sale price per square foot tended to decrease for those sales as the size of the property increased mr holzhauer reasonably concluded that sale the underlying parcel of which was the smallest parcel in the sales was a good benchmark in valuing the smallest parcels in property group sec_3 and because the property underlying he broke down these amounts as follows value sf property g h i acres dollar_figure dollar_figure dollar_figure total total as rounded j k l m n total total as rounded dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports sale was on the same block as the properties underlying property group sec_3 and he also reasonably concluded that sales and provided guidance on the impact of size on value he acknowledged that group property was sold in but here where the sale was more than four years later he properly minimized or disregarded that sale either because the value of industrial properties had surged since or the sale date was too far removed from the valuation_date property group mr holzhauer opined that the applicable fair_market_value of property group was dollar_figure mr eichel ascertained that the applicable_value was dollar_figure million we find that the value was dollar_figure or as explained below dollar_figure million as adjusted to reflect an average per month appreciation in the property from the valuation_date to the original option exercise date of date mr eichel noted that property group was under option as of the valuation_date for purchase at a price of dollar_figure million he noted that the property was later sold to a national builder of homes and opined that a key element of the value of property group was the option purchase_price he ana- lyzed other sales of similar residential development land in the surrounding area and concluded that the dollar_figure million option_price for property group was significantly lower than the other sale prices but that a reasonable purchaser would pay no more than dollar_figure million for property group mr holzhauer minimized the fact that santee was driving a development of the property surrounding property group and determined that the highest_and_best_use for property group was mining with a remote possibility of future resi- dential development he ascertained his dollar_figure fair_market_value for property group by first determining a trended value for the property on the basis of the price that actual sales of the same property within a reasonable period after the valuation_date are relevant and admissible see estate of giovacchini v commissioner tcmemo_2013_27 at and cases cited thereat that said where relevant events materially affecting value were not rea- sonably foreseeable on the valuation_date the price effect of those events should be discounted or adjusted in determining value as of the valuation_date or the entire subsequent sale should be disregarded verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner petitioner paid for the property approximately months before the valuation_date he then applied an appreciation rate of approximately per month to reflect the apprecia- tion of industrial land he concluded that the option agree- ment was irrelevant to his valuation of property group because he stated the rules of valuation require that the property be valued as if it were for sale free and clear of the option we disagree with mr holzhauer’s analysis as to property group contrary to his belief the option agreement was not irrelevant in valuing property group in addition contrary to petitioner’s statements in its brief we do not ignore the option agreement in valuing property group or otherwise value that property as if it were for sale free and clear of the option the fact that property group was subject_to the option agreement on the valuation_date and that our hypo- thetical buyer and hypothetical seller are considered to know the same are important facts that must be taken into account when valuing that property in other words the hypothetical buyer and the hypothetical seller in buying and selling the property would know that the option agreement as it existed on the valuation_date had to be consummated by date months after the valuation_date this agreement further provided that the owner of the prop- erty immediately before consummation of the option would either sell property group to the optionee for dollar_figure million or if it did not the owner petitioner would sell the optionee the referenced easements for dollar_figure million in which case the optionee at its cost would improve the access road and stub utilities at the access road to all other approved property lots while the initial optionee may have been a strategic petitioner invites the court to find as a fact that the optionee had both an option to purchase property group for dollar_figure million and an option to purchase the easements for dollar_figure million we decline to do so as we read the option agreement and as we ultimately find in consideration of the record as a whole the option applies only to the purchase of property group for dollar_figure million to be sure the option agreement explicitly distin- guishes the option from the mandatory sale of the easements the option agreement states in part in the event that optionee does not exercise the option provided for herein optionor shall sell to optionee an easement for ingress and continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports buyer as mr holzhauer opined this does not mean as mr holzhauer concluded that a hypothetical willing buyer and a hypothetical willing seller would ignore the fact that the optionee was contemplating buying the property at a future date for dollar_figure million nor would the hypothetical willing buyer and the hypothetical willing seller ignore the fact that the optionee was obligated to pay dollar_figure million to the owner of the property for easements on the property make road improve- ments and stub utilities if the optionee did not exercise the option as we see it forgetting for the moment any appreciation in property group between the valuation_date and the date that the option is consummated that property was worth at least approximately dollar_figure million on the valuation_date given that the optionee at a minimum was going to pay dollar_figure million for easements on the property approximately months later the question therefore is how much more than dollar_figure million was it worth petitioner argues that the exercise of the option was very speculative as of the valuation_date and should be given no weight we disagree the optionee was committed to pay dollar_figure million for the ease- ments alone exclusive of the additional cost of the improve- ments and we do not consider it unreasonable to conclude that the optionee would pay the extra dollar_figure million or less when taking into account the improvement cost to acquire the full bundle of the property rights included in the dollar_figure acres of property group this is especially true given that santee was spearheading the development of the nearby property as a residential development and the record leads to the conclusion that a hypothetical buyer and a hypo- thetical seller would both anticipate that the option was going to be exercised at the dollar_figure million strike_price to be egress over the road across the property shown on the approved ten- tative map for the master project and that optionor shall grant optionee an easement over the land at the entrance of the master project not to exceed one-half acre in order to erect appropriate entry monumentation for the master project we say approximately because the optionee also had to make certain improvements to the property in return for the easements the fact that the parties to the option agreement expected the devel- opment to go through is also seen in part by observing that the option agreement provided that fdc would pay efr dollar_figure million for the easements after the first final subdivision map for the master project was approved verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner sure we doubt that sophisticated longtime businessmen such as the members of the enniss family would encumber their property with the two-year option in return for a single dollar and the permanent easement sale for dollar_figure million were they not confident that the option was likely to be exercised mr eichel analyzed various similar properties and con- cluded that the fair_market_value of property group was at least dollar_figure million respondent invites the court to set the applicable_value at dollar_figure million we decline to do so we believe that the dollar_figure million option_price is a reliable guide to the fair_market_value of property group as of the exercise date but that the price must be adjusted to take into account the time_value_of_money also appreciation in property group between date and the valuation_date see estate of trompeter v commissioner tcmemo_1998_35 estate of scanlan v commissioner tcmemo_1996_331 similar_property in the area was appreciating at the rate of per month and we believe it appropriate to discount the dollar_figure million option_price by to reflect primarily but among other things the passage of time from the valuation_date to date while theoretically speaking the fair_market_value of property group should also take into account the risk that the optionee would not have the funds to pay dollar_figure million to exercise the option the fact that santee was pushing the development of the nearby property and that we apply the rate for each of the months persuades us that this calculation best establishes the fair_market_value of property group as of the valuation_date we hold that the applicable fair_market_value of property group was dollar_figure ie dollar_figure million - bulk_sale discount mr holzhauer applied a bulk_sale discount of to the total value of the nine property groups petitioner argues that the discount is appropriate to reflect the fact that the nine groups of property are valued as if they were sold as of the same time while petitioner calls this discount a bulk discount we understand petitioner to refer to a market absorption or blockage discount see estate of auker v commissioner tcmemo_1998_185 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports we agree with petitioner that a discount is reasonable under the facts herein relevant evidence of value may include consideration of a market absorption discount in that such a discount reflects the fact that the sale of a large block of property in the same general location over a reasonable period of time usually depresses the price for that property see id see also estate of sturgis v commissioner tcmemo_1987_415 market absorption discount applied to dollar_figure acres of undeveloped land carr v commissioner tcmemo_1985_19 market absorption discount applied to developed lots no discount applied to undeveloped lots estate of folks v commissioner tcmemo_1982_43 market absorption discount applied to five leased lumberyards with the same tenant and in the same geographical area estate of grootemaat v commis- sioner tcmemo_1979_49 market absorption discount applied to undeveloped lots totaling acres we believe that the sale of the nine property groups on or about the valuation_date would depress the price for that property and under the facts at hand conclude that the discount that petitioner requests is a reasonable measure of that depres- sion vii insurance premiums respondent determined that petitioner failed to recognize insurance premium income of dollar_figure dollar_figure dollar_figure and dollar_figure received respectively in the one-day taxable_year in the remaining taxable_year in and respondent determined these amounts on the basis of insur- ance revenues that petitioner reported on its forms for through respondent continued to argue that these amounts were taxable as insurance premiums up until respondent’s opening brief was that brief respondent abandoned the characterization of the amounts as insurance premiums income arguing instead that the amounts are rental income respondent asserts that the amounts petitioner reportedly received as insurance pre- miums were actually received as rent because the royalty rate set forth in the lease between efr and enniss inc was not at fair_market_value respondent asserts that efr could extract whatever amount of rent it deemed appropriate from filed in verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie chapman glen ltd v commissioner enniss inc during the subject years because efr could change lease terms at its discretion and terminate at will the leasehold of enniss inc petitioner argues in its pretrial memorandum and in its opening brief that the disputed amounts do not reflect insur- ance premiums income because petitioner failed to provide insurance instead petitioner argues the amounts are non- taxable contributions to capital pursuant to 640_f2d_1010 9th cir holding that funds that a corporation received as insurance premiums were recharacterized as nontaxable contributions to capital because the corporation did not provide insurance aff ’g 71_tc_400 petitioner argues in its answering brief that it is prejudiced by respondent’s attempted recharacterization of the disputed amounts at this late stage of this proceeding because it never knew that it had to prove that the funds were not rent petitioner asserts that it would have devel- oped and presented evidence at trial showing that the lease terms were at arm’s length had it known that respondent was going to make the arguments that respondent now advances we agree with petitioner that respondent’s new position is untimely a party may not raise an issue for the first time on brief if the court’s consideration of the issue would sur- prise and prejudice the opposing party see 116_tc_450 84_tc_191 aff ’d 796_f2d_116 5th cir in deciding whether the opposing party will suffer prejudice we consider the degree to which the opposing party is surprised by the new issue and the opposing party’s need for additional evidence to respond to the new issue see 91_tc_200 aff ’d 905_f2d_1190 8th cir in addition a party may not rely upon a new_theory unless the opposing party has been provided with fair warning of the intention to base an argument upon that theory see id pincite fair warning means that a party’s ability to prepare its case was not prejudiced by the other party’s failure to give notice in the notice_of_deficiency or in the pleadings of the intention to rely on a particular theory see id we conclude that respondent’s raising of the rental income issue in respondent’s opening brief precluded or limited peti- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie united_states tax_court reports tioner’s opportunity to present pertinent evidence and that petitioner would be significantly prejudiced if we decided that issue on the basis of the record at hand respondent had numerous opportunities to raise the new_theory and the failure to raise this issue when respondent could have done so waives the argument see 64_tc_331 we decline to consider it because peti- tioner did not provide insurance during the subject years we conclude that the funds that it received as insurance pre- miums could not have been received as such but were instead received as contributions to its capital see carnation co v commissioner f 2d pincite4 the court has considered all contentions arguments requests and statements that the parties made and has rejected those not discussed here because they were without merit moot or irrelevant to reflect the foregoing decisions will be entered under rule f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v champman glenn jamie
